Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
At the outset, the Examiner notes that the Applicant's Response filed on June 16, 2022 (including the Declaration filed under 37 CFR 1.132), has obviated all the objections and/or rejections, as set forth in the Non-Final office action mailed on March 16, 2022.

The Examiner has considered the Applicant's arguments, and furthermore, has considered the Applicant's Declaration filed under 37 CFR 1.132 (as filed on June 16, 2022). 
In the Declaration (submitted by Norihito Kasada, who is also the first named inventor of Kasada JP '817), the Applicant has attested to conducting a direct comparison of the applied prior art (Kasada et al. (JP 2016-126817 A)), and "conducted additional experiments to reproduce all of the Examples in Kasada (JP  2016-126817A) in accordance with paragraphs [0084] to [0090] and Table 5 of Kasada JP ‘817." See p. 3 of Declaration, filed June 16, 2022.
The Applicant attests that the examples of Kasada JP' 817 fail to "exhibit a C-H derived C concentration after storage within the range specified in present claim 1, and Kasada JP ‘817 does not disclose a magnetic tape which exhibits a CH derived C concentration after storage within the range specified in claim 1." Emphasis in original.  Id. at p. 4 . 
Since the final product of the claimed magnetic tape cartridge, as evidenced by the tests performed and described in the Declaration as filed by the Applicant, fail to yield the claimed product, as derived under the conditions as set forth in claim 1, claim 1 is seen to neither anticipated by the prior art of record (including the closest prior art to Kasada JP '817), nor rendered obvious alone, or in combination with any art made of record. There is simply no motivation, implied within Kasada JP '817, to alter and/or routinely experiment (as a result-effective variable) with the magnetic tape, to arrive at the conditions stipulated in the in claim 1, providing a magnetic tape with the characteristics provided therein.
Additionally, the Examiner is further convinced by the Applicant's arguments set forth in the accompanying Response, particularly at pp. 5-7. 
Thus, the prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claim 1, when compared and contrasted with the prior art.
The prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claim 1.
Moreover, since claims 2-19 depend from and further limit the allowable subject matter of independent claim, they too are considered allowable over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William J Klimowicz/
Primary Examiner, Art Unit 2688